PER CURIAM.
By Petition for Certiorari the State of Florida, Department of Rehabilitation, Social and Economic Services seeks review of an order of the trial court which, among other things, commands the Department to:
“[Forthwith take any and all proper and legal action necessary to produce Lori Kraftchick before this court and to that end the Social and Economic Services Division is directed to appear in the New York State Family Court in and for the County of Warren for the purpose of securing the return of Lori Kraftchick, as a representative of this court or to have a representative so appear to see that Judy and Arthur Aronson who obtained the child by order of this court turn over the child to Social and Economic Services for further proceedings of this court.”
We ¿find that the order is overly broad. We therefore modify the order in question by deleting therefrom all reference to the Division of Health and Rehabilitative Services being required to appear in the New York State Family Court to see that the child in question is turned over to the Division for production before the trial court.
Certiorari is granted and the order under review is modified in accordance with the foregoing.
Certiorari granted.
CROSS, DOWNEY and DAUKSCH, JJ., concur.